McCLELLAN,. J.
While the writ of certiorari sought must be denied because of the absence of vitiating error underlying the judgment rendered by the Court of Appeals, yet it is necessary, we think, the explanation and qualification to be made should accompany the order denying the writ.
(1, 2) The refusal of charge 22, requested by the defendant, was justified on the ground that it, in effect, restricted the basis for a conviction to the conversion of the funds; whereas, the indictment also charged the larceny thereof. Furthermore, the substance of charge 22, in the particular that it correctly confined the jury’s satisfaction, to the requisite degree of the defendant’s guilt, to the means afforded by the evidence, and the evidence alone, was expressed in charge numbered 28, given at the defendant’s request.
The writ is denied.
Anderson, C. J., and Sayre and Gardner, JJ., concur.